Pee Cueiam.
At defendant’s probation hearing held on August 21, 1967, probation was revoked and he was sentenced to prison.*
Counsel was not offered defendant at the hearing nor was counsel waived by him.
*579Since the ruling in Mempa v. Rhay (1967), 389 US 128 (88 S Ct 254, 19 L Ed 2d 336) a defendant must be afforded counsel at a hearing resulting in probation revocation and sentence. See McConnell v. Rhay (1968), 393 US 2 (89 S Ct 32, 21 L Ed 2d 2), People v. Lott (1968), 12 Mich App 123, People v. Hernandez (1968), 14 Mich App 741, and People v. Dye (1967), 6 Mich App 217.
Defendant’s sentence is set aside and the cause is remanded to the trial court for probation violation hearing with counsel present, unless defendant intelligently waives counsel for such hearing.

 The offense herein was uttering and publishing, CL 1948, § 750-.249. (Stat Ann 1962 Eev § 28.446) providing for a maximum sentence of 14 years.